DETAILED ACTION
Status of Claims
Claims 1-10, 14-18, and 21-25 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 09/01/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

REASONS FOR ALLOWANCE
Claim(s) 1-10, 14-18, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system and method of :
receiving, by a server computer, a first set of user information and a first device fingerprint from a first mobile application associated with an authorizing server, wherein the first device fingerprint is associated with a user device of a user storing the first mobile application, wherein the first device fingerprint is generated based on instructions executed by the first mobile application, wherein the first set of user information received from the first mobile application includes an authentication indicator generated by the authorizing server;
storing, by the server computer, the received first set of user information;
receiving, by the server computer, a request for a token representing an account of the user from a second mobile application, the request comprising at least a second set of user information and a second device fingerprint, wherein the second device fingerprint is generated based on instructions executed by the second mobile application;
comparing the first device fingerprint with the second device fingerprint;
comparing the second set of user information with the first set of user information;

storing, by the server computer, the token, the first device fingerprint and the second device fingerprint;
transmitting, by the server computer, the token to the second mobile application,
receiving, by the server computer, a transaction authorization request message including the token, wherein the transaction authorization request message requests authorization for a transaction where the second mobile application transmitted the token to a transacting entity;
processing, by the server computer, the transaction using the token, the transaction subject to the parameters defined by the status of the token; and
transmitting, by the server computer, a transaction authorization response message to the transacting entity, the transaction authorization response message indicating that the transaction is authorized or declined within the parameters defined by the status of the token.

The closest art of record, US Patent Application Publication 2013/0174244 to Taveau, et al.
The closest art of record, US Patent Application Publication 2014/0108263 to Ortiz, et al., discloses “Systems, methods, and non-transient machine-interpretable data representing executable instruction sets and/or other products for the processing of data for the secure creation, administration, manipulation, processing, and storage of electronic data useful in the processing of payment transactions and other secure data processes. In various aspects and embodiments the disclosure provides secure means for the authorization of sensitive and other data processes subject to controlled access. Such processes include, for example the creation, administration, authorization, virtualization, storage, and other manipulation or processing of electronic data representing characteristics of, instructions for, and information associated with consumer, business, and other payment accounts, and other forms of secure payment elements, such as payment tokens; and data useful in processing transactions using such accounts and elements. Information associated with particular payment means, such as accounts or payment tokens, can be stored, for example, in a data set, usually secure, sometimes referred to as a virtual or electronic wallet, or a secure payment token.”
The closest art of record, US Patent Application Publication 2012/0060207 to Mardikar, et al.
The closest art of record, NPL Device Fingerprinting and Fraud Protection Whitepaper to Threat Metrix discloses “Device Fingerprinting (sometimes called PC Fingerprinting) is part of a broader class of technologies called Device Intelligence used to determine whether the computer you are doing business with should be trusted or not. Device Fingerprinting is the measurement of anonymous browser, operating system and connection attributes in order to generate a risk profile of a device in real-time.”

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of receiving a first set of user information and a first device fingerprint…, receiving a request for a token representing a payment account of the user, the request comprising at least a second set of user information and a second device fingerprint, comparing the first device fingerprint with the second device fingerprint;  comparing the second set of user information with the first set of user information; generating the token representing the payment account of the user along with a status associated with the token, wherein the status of the token is based on a level of correlation between the first set of user information and the second set of user information and based on a match between the first device fingerprint and the second device fingerprint, wherein the status of the token determines parameters of a transaction using the token, receiving a transaction authorization request message including the token, and processing the transaction using the token (a fundamental economic practice).

The claimed concept falls into the category of organizing human activity, specifically fundamental economic principles or practices (including mitigating risk).



The claimed invention recites the limitations (emphasis added):
	 receiving, by a server computer, a first set of user information and a first device fingerprint from a first mobile application associated with an authorizing server, wherein the first device fingerprint is associated with a user device of a user storing the first mobile application, wherein the first device fingerprint is generated based on instructions executed by the first mobile application, wherein the first set of user information received from the first mobile application includes an authentication indicator generated by the authorizing server;
storing, by the server computer, the received first set of user information;
receiving, by the server computer, a request for a token representing an account of the user from a second mobile application, the request comprising at least a second set of user information and a second device fingerprint, wherein the second device fingerprint is generated based on instructions executed by the second mobile application;
comparing the first device fingerprint with the second device fingerprint;
comparing the second set of user information with the first set of user information;
generating, by the server computer, the token representing the account of the user along with a status associated with the token, wherein the status of the token is based on a level of correlation between the first set of user information and the second set of user information and based on a match between the first device fingerprint and the second device fingerprint, wherein the status of the token determines parameters of a transaction using the token;
storing, by the server computer, the token, the first device fingerprint and the second device fingerprint;
transmitting, by the server computer, the token to the second mobile application;
Page 2Appl. No 14/732,458Attorney Docket No.: 79900-942018-956US02Amdt. dated October 30, 2020Response to Office Action of July 31, 2020receiving, by the server computer, a transaction authorization request message including the token, wherein the transaction authorization request message requests authorization for a transaction where the second mobile application transmitted the token to a transacting entity;
processing, by the server computer, the transaction using the token, the transaction subject to the parameters defined by the status of the token; and
transmitting, by the server computer, a transaction authorization response message to the transacting entity, the transaction authorization response message indicating that the transaction is authorized or declined within the parameters defined by the status of the token.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional to perform the steps above of receiving a device fingerprint and user information from a first mobile application associated with an authorizing server, then receiving a request from a second application for a token, comprising a second fingerprint and set of user 

For the reasons stated above, claims 1-10, 14-18, and 21-25 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	
/ELDA G MILEF/Primary Examiner, Art Unit 3694